                     Case 2:19-cv-01784-GMN-NJK Document 50 Filed 06/23/21 Page 1 of 2



                1    Deverie J. Christensen
                     Nevada Bar No. 6596
                2    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                3    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                4    Fax: (702) 921-2461
                     E-Mail: deverie.christensen@jacksonlewis.com
                5
                     Attorneys for Defendant
                6    Pro-Vigil, Inc.
                7
                                                UNITED STATES DISTRICT COURT
                8
                                                       DISTRICT OF NEVADA
                9
                     JULIUS CZUDAR,                                 Case No.: 2:19-cv-01784-GMN-NJK
              10
                                   Plaintiff,                       ORDER GRANTING
              11                                                    MOTION FOR LEAVE TO WITHDRAW
                            vs.                                     ATTORNEY LISA A. MCCLANE FROM
              12                                                    CASE
                     PRO-VIGIL, INC., a foreign Corporation
              13     headquartered in Texas,
              14                   Defendant.
              15
                             Defendant Pro-Vigil, Inc., by and through its counsel Jackson Lewis P.C., hereby requests
              16
                     leave of Court to remove attorney Lisa A. McClane as counsel of record from the above captioned
              17
                     case and the Court’s docket. Ms. McClane is no longer an employee of Jackson Lewis P.C. and her
              18
                     withdrawal will not cause any delay in the action. Deverie J. Christensen will be lead counsel of
              19
                     record for Defendant.
              20
                             Dated this 23rd day of June, 2021.
              21
                                                                        JACKSON LEWIS P.C.
              22

              23                                                        /s/ Deverie J. Christensen
                                                                        Deverie J. Christensen
              24                                                        Nevada Bar No. 6596
                                                                        300 S. Fourth Street, Ste. 900
              25
                                                                        Las Vegas, Nevada 89101
              26
                                                                        Attorney for Defendant
              27                                                        Pro-Vigil, Inc
                       IT IS SO ORDERED.
              28
                                                                  ___________________________________
JACKSON LEWIS P.C.     Dated: June 24, 2021                       NANCY J. KOPPE
    LAS VEGAS                                                     UNITED STATES MAGISTRATE JUDGE
